DETAILED ACTION
In application filed on 02/14/2019, Claims 1, 6-11 and 19 are pending. Claims 1, 6-11 and 19 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 and 08/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-18 directed to inventions non-elected without traverse.  Accordingly, claims 12-18 been cancelled.

Response to Arguments
Applicant’s arguments, see Page 5, filed on 11/15/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1, 6-8, 10, 11 and 19 have been fully considered and are persuasive. 
Applicant argues: 
["Applicant does not agree with the rejections and expressly reserves the right to file the rejected claims in a continuing application. Nonetheless, in order to advance the application to allowance, claim 1 has been amended to incorporate the limitations of allowable claim 9.
Accordingly, amended claim 1 is in condition for allowance. Claims 6-8, 10, 11 and 19 depend from claim 1 and are allowable for at least the same reasons as claim 1]

Examiner submits that Applicant’s arguments with respect to Claims 1, 6-8, 10, 11 and 19  has been considered and are persuasive.

Reasons for Allowance
Claims 1, 6-8, 10, 11 and 19 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1, 6-8, 10, 11 and 19 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Prakash et al. (US 2007/0006926) teaches a single-particle capturing apparatus comprising:
a flow channel [Para 0013, ‘sequence of complex microfluidic channels’]  on a substrate [Para 0013, ‘chip’],

a wave structure [Annotated Fig. 3] with a mountain portion [Annotated Fig. 3,’ as structurally arranged’] and a valley portion [Annotated Fig. 3,’ as structurally arranged’]on the flow channel [Annotated Fig. 3], and
a recess portion [Annotated Fig. 3,] at a top portion [Annotated Fig. 3] of the mountain portion, the recess portion including a
draw-in passage [Annotated Fig. 3], wherein the recess portion at the top portion[Annotated Fig. 3] of the mountain portion [Annotated Fig. 3,] has a size and shape [Annotated Fig. 3,] that are different [Annotated Fig. 3,] from a size [Annotated Fig. 3,] and shape [Annotated Fig. 3,]of the valley portion [Annotated Fig. 3, note claim 1 has not recited that the mountain portion is adjacent to the valley portion on the flow channel, therefore the examiner can pick and choose which valley portion for the interpretation].

    PNG
    media_image1.png
    511
    954
    media_image1.png
    Greyscale

Annotated Fig. 3, Prakash

wherein a plurality of the mountain portions and a plurality of the valley portions are aligned on a bottom surf ace of the flow channel.

Therefore Claims 1, 6-8, 10, 11 and 19 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797